Citation Nr: 0206845	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  97-20 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, as secondary to a service-connected left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability, as secondary to a service-connected left knee 
disability.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from September 1994 to 
March 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision from the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In its current status, this case 
returns to the Board following completion of development made 
pursuant to its December 1997 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection is in effect for residuals of a left 
patellar dislocation with tendon rupture, status post repair, 
rated 30 percent disabling.

3.  The veteran is not shown to have a low back disability 
that was either caused or worsened by the service-connected 
left knee disability.  

4.  The veteran is not shown to have a right knee disability 
that was either caused or worsened by the service-connected 
left knee disability.  


CONCLUSIONS OF LAW

1.  A back disability is not proximately due to or the result 
of service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001). 

2.  A right knee disability is not proximately due to or the 
result of service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.310(a) (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
veteran does not claim and the record does not show that 
either a low back or a right knee disability were developed 
in service.  Instead, the veteran has argued in essence that 
he has developed these conditions as a result of his 
treatment for his service-connected left knee disability.  

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) the United States Court of Appeals for 
Veterans Claims (hereinafter the Court) held that when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.  Id. 

Medical opinions were obtained during the December 2001 VA 
examinations, pursuant to the Board's 1997 remand.  The 
report of the joints examination shows that the claims folder 
was reviewed and the examiner opined that there is not enough 
evidence indicating that the veteran's right knee condition 
was related to the service-connected left knee disability.  
Likewise, the report of the spine examination shows that the 
claims folder was reviewed as well, and that the examiner 
noted that there were no findings of a back pathology that 
could be associated with the veteran's knee condition.  

The only opinions of record are against the veteran's claims 
for secondary service connection.  The Board notes the 
veteran's allegations that the back and right knee 
disabilities are associated with his service-connected left 
knee disability.  However, lacking medical expertise, the 
veteran is not competent to offer an opinion concerning 
etiology or medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In view of the foregoing, the preponderance of the evidence 
is against the claims for secondary service connection for 
low back and right knee disabilities.  The Board is mindful 
of the doctrine of benefit of the doubt.  That doctrine 
requires resolution of an issue in favor of the claimant when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2001).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran does not 
have disability that is related to a his service-connected 
left knee disability.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45,260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

After a review of the claims folder in the context of the new 
law and regulations, the Board finds that VA has made 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate his claims.  In particular, the 
Board notes that VA has obtained records in the custody of 
VA.  The case was remanded in December 1997 for nexus 
opinions as well.  The evidence obtained has been associated 
with the veteran's claims folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  Also, in a November 2001 letter VA 
notified the veteran of the changes brought about by VCAA.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  The veteran has not indicated 
that there exist certain records that have not yet been 
associated with his claims folder.  In view of the above, the 
Board finds that the notification and duty-to-assist 
provisions mandated by the VCAA of 2000 have been satisfied 
in this case.  38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 
(West 1999 & Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001). 


ORDER

Service connection for a back disability, as secondary to the 
service-connected left knee disability is denied.  

Service connection for a right knee disability, as secondary 
to the service-connected left knee disability is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

